Citation Nr: 0500160	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  00-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 1999 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  These rating 
decisions denied the veteran's claim of entitlement to 
service connection for arthritis of multiple joints.  (The 
veteran's claim was initially adjudicated in 1999 and then 
readjudicated under the Veterans Claims Assistance Act (VCAA) 
in 2003.) 


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed arthritis of multiple joints 
during or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's arthritis of the multiple joints was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The June 1999 and 
February 2003 rating decisions appealed, the November 1999 
statement of the case, and the July 2004 supplemental 
statement of the case, as well as the May 2002 letter to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the May 2002 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In January 1999, the National 
Personnel Records Center indicated it has forwarded all 
available service medical records of the veteran.  In 
addition, he was provided with several VA examinations.  
Also, he was provided several opportunities to submit 
additional evidence in support of his claim - including 
following the RO's May 2002 VCAA letter.  However, there is 
no indication that other evidence, specifically pertaining to 
his claim on appeal, needs to be obtained.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a May 2002 letter.  This letter was 
sent after the initial adjudication of his claim in June 
1999.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
since, in this particular case, the May 2002 VCAA notice was 
provided before the veteran's appeal was certified to the 
Board for adjudication, he already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Indeed, he 
even had an additional 90 days once his appeal arrived at the 
Board to identify and/or submit additional supporting 
evidence, and even beyond that with justification for not 
meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2002 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2002, the veteran was 
requested to respond within 30 days, but was informed that he 
had up to one year to submit evidence.  And, it has been more 
than one year since the May 2002 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, such as arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's March 1966 Report of Medical History for 
purposes of enlistment indicates that the veteran denied 
experiencing swollen or painful joints, leg cramps, arthritis 
or rheumatism, and bone or joint deformity, as well as denied 
painful or "trick" knees and shoulders.

His March 1968 Report of Medical Examination for purposes of 
separation indicates that clinical evaluation of the 
veteran's upper and lower extremities, spine, feet, and 
musculoskeletal system was normal.  

A March 1978 VA examination report indicates that the veteran 
was in a motor vehicle accident in 1977, wherein he incurred 
a severe dislocation of the left shoulder with a brachial 
plexus injury.  The report also indicates that, in 1974, he 
was wounded in his left hand and left leg in a shooting by a 
shotgun.

November 1997 X-rays showed mild degenerative joint disease 
of the lumbar spine, with normal joint spaces and normal 
bilateral knees.  There were also mild degenerative changes 
of the elbows and large spurs from the olecranon process of 
the ulna bilaterally.

In December 1997, the veteran was seen at the VA for 
generalized joint pains of the neck, shoulders, hands, knees, 
and back.  The veteran reported questionable stiffness daily 
and a history of a swollen right knee, without warmth or 
erythema.  He denied a family history of arthritis and 
related that he worked as a tradesman and hunter.  Upon 
examination, he had crepitus of the shoulders and knees, 
boney enlargement metacarpophalangeal joint and proximal 
interphalangeal joints, and full range of motion of the neck.  
The impression was severe degenerative joint disease. 

The veteran was first afforded a VA examination in connection 
with his current claim in December 1998.  According to the 
report, the veteran complained of arthritis of the hands, 
elbows, shoulders, cervical spine, and lumbar spine, which he 
stated began after his service.  He reported that he worked 
as a welder and that he took Tylenol for his arthritis 
symptoms.  The VA examiner noted that the veteran was right-
hand dominant and that the veteran had a left shoulder 
deformity as a result of a prior motor vehicle accident.  
Following physical examination, the diagnosis was symptomatic 
degenerative joint disease of the joints; spur formation of 
the olecranon bilaterally; chronic grade II sprain of the 
medial collateral ligaments of the left knee, with 
instability; and status-post surgery of the left shoulder 
with significant atrophy, adhesive capsulitis, and extensive 
scarring of the left upper extremity.  The VA examiner opined 
that the veteran had functional problems in his affected 
areas, which caused fatigability, lack of endurance, and 
weakness.  X-rays of the wrists showed small metallic foreign 
bodies in the right forearm and wrist, but were otherwise 
negative.  X-rays of the hips and ankles showed mild 
degenerative joint disease.  An x-ray of the cervical spine 
showed degenerative joint disease at C4, C5, and C6.

A July 2000 VA orthopedics consultation note indicates that 
the veteran was evaluated for bilateral elbow and knee pain 
of several years duration.  He denied specific injuries to 
these areas and related that he worked as a welder and took 
Tylenol for flare-ups.  Following examination and a review of 
x-rays, the diagnoses were moderate degenerative joint 
disease of the elbows and mild degenerative joint disease of 
the knees.  

The veteran was most recently afforded a VA examination in 
May 2002.  According to the report, the veteran reported that 
he began experiencing problems with his joints within the 
previous few years.  He complained of discomfort and swelling 
of the shoulders, elbows, and hands, as well as pain of the 
neck, hips, and lower back.   He denied experiencing knee or 
ankle pain.  He reported that he injured his left shoulder in 
a motor vehicle accident.  Upon examination, there was pain 
upon movement of the cervical spine, but without evidence of 
paraspinal muscle spasm or deformity.  There was tenderness 
upon palpation of the right shoulder and limitation of motion 
and crepitation upon motion of the left shoulder.  There was 
limitation of motion of the left elbow, but there was no 
evidence of swelling or deformity of the wrists and no 
evidence of deformity, limitation of motion, or atrophy of 
the hands.  In addition, there was no swelling, limitation of 
motion, or deformity of the hips.  There was also no 
crepitation or effusion on range of motion of the knees and 
ankles.  Diagnoses included status-post left shoulder 
surgery, with significant atrophy, adhesive capsulitis, and 
extensive scarring, and degenerative joint disease of the 
multiple joints.  

The Board observes that additional treatment records show 
treatment for Type II diabetes mellitus, hypertension, 
hyperlipidemia, anemia, Grave's disease, hemorrhoids, and 
obesity.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of the 
multiple joints.  There is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting the 
veteran's arthritis of the multiple joints was incurred 
during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  His service medical 
records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of arthritis.  His 
service physical examination reports, including his 
separation examination, consistently showed normal clinical 
evaluations of his extremities, spine, and musculoskeletal 
system.  Further, his arthritis of the multiple joints was 
not manifested or diagnosed within the one-year presumptive 
period following his discharge or even for many ensuing 
years.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
Rather, records show the veteran was not initially diagnosed 
with arthritis of the multiple joints until approximately 
1997, nearly 30 years after his service in the military had 
ended.  Moreover, none of the post-service VA examinations 
indicate that the veteran's arthritis of the multiple joints 
is a consequence of his service.  In fact, the veteran, 
himself, admitted that there was no precipitating incident or 
injury, during his service, which was associated with his 
arthritis.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  

So, in short, the only evidence portending that the veteran's 
arthritis of the multiple joints is in any way related to his 
service in the military comes from him personally.  And as a 
layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of this 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  Hence, the most persuasive medical 
evidence of record indicates there is no etiological basis 
for linking his current arthritis of the multiple joints to 
his military service.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of multiple joints is 
denied.




	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


